Exhibit 10.1

 

Guaranty

 

This Guaranty, dated as of April 26, 2010 (this “Guaranty”), by GTCR Fund IX/A,
L.P. (the “Guarantor”) is in favor of Protection One, Inc., a Delaware
corporation (the “Company”).  Reference is hereby made to the Agreement and Plan
of Merger (the “Merger Agreement”), dated as of April 26, 2010, among the
Company, Protection Holdings, LLC, a Delaware limited liability company
(“Parent”), and Protection Acquisition Sub, Inc., a Delaware corporation and a
wholly owned subsidiary of Parent (“Acquisition Sub”).  Capitalized terms used
herein but not otherwise defined shall have the meanings ascribed to them in the
Merger Agreement.

 


1.             GUARANTY.  TO INDUCE COMPANY TO ENTER INTO THE MERGER AGREEMENT,
THE GUARANTOR, INTENDING TO BE LEGALLY BOUND, HEREBY ABSOLUTELY, IRREVOCABLY AND
UNCONDITIONALLY GUARANTEES TO THE COMPANY THE PAYMENT BY PARENT AND ACQUISITION
SUB OF THE PARENT TERMINATION FEE AND OTHER REIMBURSEMENT AND INDEMNIFICATION
OBLIGATIONS UNDER THE MERGER AGREEMENT AND COSTS OF COLLECTION (INCLUDING
ATTORNEYS’ FEES) ASSOCIATED WITH ENFORCING THE COMPANY’S RIGHTS HEREUNDER (THE
“GUARANTEED OBLIGATIONS”); PROVIDED, HOWEVER, THAT THE MAXIMUM AGGREGATE AMOUNT
PAYABLE BY THE GUARANTOR UNDER THIS GUARANTY SHALL IN NO EVENT EXCEED THE FULL
AMOUNT OF THE PARENT TERMINATION FEE PLUS $2,000,000.


 


2.            TERMS OF GUARANTY.


 


(A)           THIS GUARANTY IS ONE OF PAYMENT, NOT COLLECTION, AND A SEPARATE
ACTION OR ACTIONS MAY BE BROUGHT AND PROSECUTED AGAINST THE GUARANTOR TO ENFORCE
THIS GUARANTY, IRRESPECTIVE OF WHETHER ANY ACTION IS BROUGHT AGAINST PARENT OR
ACQUISITION SUB OR ANY OTHER PERSON OR WHETHER PARENT OR ACQUISITION SUB OR ANY
OTHER PERSON ARE JOINED IN ANY SUCH ACTION OR ACTIONS.


 


(B)           IF PARENT FAILS TO DISCHARGE ITS GUARANTEED OBLIGATIONS WHEN DUE,
THEN ALL OF THE GUARANTOR’S LIABILITIES TO THE COMPANY HEREUNDER IN RESPECT OF
SUCH GUARANTEED OBLIGATIONS SHALL, AT THE COMPANY’S OPTION, BECOME IMMEDIATELY
DUE AND PAYABLE AND THE COMPANY MAY AT ANY TIME AND FROM TIME TO TIME, AT THE
COMPANY’S OPTION, AND SO LONG AS PARENT HAS FAILED TO PERFORM ANY OF ITS
GUARANTEED OBLIGATIONS, TAKE ANY AND ALL ACTIONS AVAILABLE HEREUNDER OR UNDER
APPLICABLE LAW TO COLLECT ANY OF THE GUARANTOR’S LIABILITIES HEREUNDER IN
RESPECT OF SUCH GUARANTEED OBLIGATIONS.


 


(C)           ALL PAYMENTS HEREUNDER SHALL BE MADE IN LAWFUL MONEY OF THE UNITED
STATES, IN IMMEDIATELY AVAILABLE FUNDS.  THE GUARANTOR PROMISES AND UNDERTAKES
TO MAKE ALL PAYMENTS HEREUNDER FREE AND CLEAR OF ANY DEDUCTION, OFFSET, DEFENSE,
CLAIM OR COUNTERCLAIM OF ANY KIND.


 


(D)           THE LIABILITY OF THE GUARANTOR UNDER THIS GUARANTY SHALL, TO THE
FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, BE ABSOLUTE, IRREVOCABLE AND
UNCONDITIONAL IRRESPECTIVE OF:

 

--------------------------------------------------------------------------------



 


(I)            THE VALUE, GENUINENESS, VALIDITY, REGULARITY, ILLEGALITY OR
ENFORCEABILITY OF THE MERGER AGREEMENT, THE FINANCING COMMITMENTS, OR ANY OTHER
AGREEMENT OR INSTRUMENT REFERRED TO HEREIN, OTHER THAN BY REASON OF FRAUD BY THE
COMPANY;


 


(II)           ANY CHANGE IN THE CORPORATE EXISTENCE, STRUCTURE OR OWNERSHIP OF
PARENT, ACQUISITION SUB, OR ANY OTHER PERSON NOW OR HEREAFTER LIABLE WITH
RESPECT TO THE GUARANTEED OBLIGATIONS OR OTHERWISE INTERESTED IN THE
TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT;


 


(III)          ANY INSOLVENCY, BANKRUPTCY, REORGANIZATION OR OTHER SIMILAR
PROCEEDING AFFECTING PARENT OR ACQUISITION SUB, OR ANY OTHER PERSON NOW OR
HEREAFTER LIABLE WITH RESPECT TO THE GUARANTEED OBLIGATIONS OR OTHERWISE
INTERESTED IN THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT, OR ANY OF
THEIR ASSETS;


 


(IV)          THE EXISTENCE OF ANY CLAIM, SET-OFF OR OTHER RIGHT THAT THE
GUARANTOR MAY HAVE AT ANY TIME AGAINST PARENT, ACQUISITION SUB OR THE COMPANY,
WHETHER IN CONNECTION WITH ANY GUARANTEED OBLIGATION OR OTHERWISE; OR


 


(V)           ANY OTHER ACT OR OMISSION THAT MAY OR MIGHT IN ANY MANNER OR TO
ANY EXTENT VARY THE RISK OF THE GUARANTOR OR OTHERWISE OPERATE AS A DISCHARGE OF
THE GUARANTOR AS A MATTER OF LAW OR EQUITY.


 


(E)           THE GUARANTOR HEREBY WAIVES ANY AND ALL NOTICE OF THE CREATION,
RENEWAL, EXTENSION OR ACCRUAL OF ANY OF THE GUARANTEED OBLIGATIONS AND NOTICE OF
OR PROOF OF RELIANCE BY THE COMPANY UPON THIS GUARANTY OR ACCEPTANCE OF THIS
GUARANTY.  THE GUARANTEED OBLIGATIONS, AND ANY OF THEM, SHALL CONCLUSIVELY BE
DEEMED TO HAVE BEEN CREATED, CONTRACTED OR INCURRED IN RELIANCE UPON THIS
GUARANTY, AND ALL DEALINGS BETWEEN PARENT, ACQUISITION SUB OR THE GUARANTOR, ON
THE ONE HAND, AND THE COMPANY, ON THE OTHER, SHALL LIKEWISE BE CONCLUSIVELY
PRESUMED TO HAVE BEEN HAD OR CONSUMMATED IN RELIANCE UPON THIS GUARANTY.  WHEN
PURSUING ITS RIGHTS AND REMEDIES HEREUNDER AGAINST THE GUARANTOR, THE COMPANY
SHALL BE UNDER NO OBLIGATION TO PURSUE SUCH RIGHTS AND REMEDIES IT MAY HAVE
AGAINST PARENT OR ACQUISITION SUB OR ANY OTHER PERSON FOR THE GUARANTEED
OBLIGATIONS OR ANY RIGHT OF OFFSET WITH RESPECT THERETO, AND ANY FAILURE BY THE
COMPANY TO PURSUE SUCH OTHER RIGHTS OR REMEDIES OR TO COLLECT ANY PAYMENTS FROM
PARENT OR ACQUISITION SUB OR ANY SUCH OTHER PERSON OR TO REALIZE UPON OR TO
EXERCISE ANY SUCH RIGHT OF OFFSET, AND ANY RELEASE BY THE COMPANY OF PARENT OR
ACQUISITION SUB OR ANY SUCH OTHER PERSON OR ANY RIGHT OF OFFSET, SHALL NOT
RELIEVE THE GUARANTOR OF ANY LIABILITY HEREUNDER, AND SHALL NOT IMPAIR OR AFFECT
THE RIGHTS AND REMEDIES, WHETHER EXPRESS, IMPLIED OR AVAILABLE AS A MATTER OF
LAW, OF THE COMPANY.


 


(F)            THE COMPANY SHALL NOT BE OBLIGATED TO FILE ANY CLAIM RELATING TO
ANY GUARANTEED OBLIGATION IN THE EVENT THAT PARENT OR ACQUISITION SUB

 

2

--------------------------------------------------------------------------------



 


BECOMES SUBJECT TO A BANKRUPTCY, REORGANIZATION OR SIMILAR PROCEEDING, AND THE
FAILURE OF THE COMPANY TO SO FILE SHALL NOT AFFECT THE GUARANTOR’S OBLIGATIONS
HEREUNDER.  IN THE EVENT THAT ANY PAYMENT TO THE COMPANY IN RESPECT OF ANY
GUARANTEED OBLIGATION IS RESCINDED OR MUST OTHERWISE BE RETURNED FOR ANY REASON
WHATSOEVER, THE GUARANTOR SHALL REMAIN LIABLE HEREUNDER WITH RESPECT TO THE
GUARANTEED OBLIGATION AS IF SUCH PAYMENT HAD NOT BEEN MADE.


 


(G)           THE GUARANTOR RESERVES THE RIGHT TO ASSERT DEFENSES WHICH PARENT
OR ACQUISITION SUB MAY HAVE TO PAYMENT OF ANY GUARANTEED OBLIGATION.


 


3.             WAIVER OF ACCEPTANCE, PRESENTMENT; ETC.  THE GUARANTOR, TO THE
FULLEST EXTENT PERMITTED BY LAW, IRREVOCABLY WAIVES ACCEPTANCE HEREOF,
DILIGENCE, GRACE, PROTEST, PRESENTMENT, DEMAND, NOTICE OF NON-PAYMENT OR ANY
NOTICE NOT PROVIDED FOR HEREIN.  GUARANTOR ACKNOWLEDGES THAT IT WILL RECEIVE
SUBSTANTIAL DIRECT AND INDIRECT BENEFITS FROM THE TRANSACTIONS CONTEMPLATED BY
THE MERGER AGREEMENT AND THAT THE WAIVERS SET FORTH IN THIS GUARANTY ARE
KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.


 


4.             NO RECOURSE; SOLE REMEDY.  NOTWITHSTANDING THE FACT THAT THE
GUARANTOR MAY BE A PARTNERSHIP, BY ITS ACCEPTANCE OF THE BENEFITS OF THIS
GUARANTY, THE COMPANY ACKNOWLEDGES AND AGREES THAT NEITHER IT NOR ANY OF ITS
FORMER, CURRENT OR FUTURE DIRECT OR INDIRECT EQUITY HOLDERS, CONTROLLING
PERSONS, STOCKHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, MEMBERS, MANAGERS,
AGENTS, AFFILIATES, OR ANY FORMER, CURRENT OR FUTURE DIRECT OR INDIRECT EQUITY
HOLDER, CONTROLLING PERSON, STOCKHOLDER, DIRECTOR, OFFICER, EMPLOYEE, MEMBER,
MANAGER, GENERAL OR LIMITED PARTNER, AFFILIATE, AGENT OR ASSIGNEE OF ANY OF THE
FOREGOING, HAS ANY RIGHT OF RECOVERY UNDER THIS GUARANTY AGAINST, AND NO
LIABILITY UNDER THIS GUARANTY SHALL ATTACH TO, THE FORMER, CURRENT OR FUTURE
DIRECT OR INDIRECT EQUITY HOLDERS, CONTROLLING PERSONS, STOCKHOLDERS, DIRECTORS,
OFFICERS, EMPLOYEES, MEMBERS, MANAGERS, AGENTS, AFFILIATES, GENERAL OR LIMITED
PARTNERS OR ASSIGNEES OF THE GUARANTOR, OF PARENT, OF ACQUISITION SUB OR OF ANY
FORMER, CURRENT OR FUTURE DIRECT OR INDIRECT EQUITY HOLDER, CONTROLLING PERSON,
STOCKHOLDER, DIRECTOR, OFFICER, EMPLOYEE, MEMBER, MANAGER, GENERAL OR LIMITED
PARTNER, AFFILIATE, AGENT OR ASSIGNEE OF ANY OF THE FOREGOING (COLLECTIVELY, BUT
NOT INCLUDING THE GUARANTOR, PARENT OR ACQUISITION SUB, EACH AN “AFFILIATE”),
WHETHER BASED ON CONTRACT, TORT OR STRICT LIABILITY, AND WHETHER BY OR THROUGH
ATTEMPTED PIERCING OF THE CORPORATE OR PARTNERSHIP VEIL, BY OR THROUGH A CLAIM
BY OR ON BEHALF OF PARENT OR ACQUISITION SUB AGAINST AN AFFILIATE, THE
GUARANTOR, PARENT OR ACQUISITION SUB (INCLUDING A CLAIM TO ENFORCE THE EQUITY
COMMITMENT LETTER), BY THE ENFORCEMENT OF ANY ASSESSMENT OR BY ANY LEGAL OR
EQUITABLE PROCEEDING, BY VIRTUE OF ANY STATUTE, REGULATION OR APPLICABLE LAW, OR
OTHERWISE).  OTHER THAN PURSUANT TO THE CONFIDENTIALITY AGREEMENT, SOLELY WITH
RESPECT TO THE PARTIES THERETO, RECOURSE AGAINST THE GUARANTOR UNDER THIS
GUARANTY SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF THE COMPANY AND ALL OF ITS
AFFILIATES AGAINST THE GUARANTOR AND ANY OF ITS AFFILIATES (OTHER THAN AGAINST
PARENT OR ACQUISITION SUB) IN RESPECT OF ANY LIABILITIES OR OBLIGATIONS ARISING
UNDER, OR IN CONNECTION WITH, THE MERGER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.  THE COMPANY HEREBY COVENANTS AND AGREES THAT IT SHALL NOT
INSTITUTE, AND SHALL CAUSE ITS RESPECTIVE AFFILIATES NOT TO INSTITUTE, ANY
PROCEEDING OR BRING ANY OTHER CLAIM ARISING UNDER, OR IN CONNECTION WITH, THE
MERGER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY, AGAINST THE GUARANTOR
OR ANY OF ITS AFFILIATES (OTHER THAN AGAINST PARENT OR

 

3

--------------------------------------------------------------------------------



 


ACQUISITION SUB) EXCEPT FOR CLAIMS AGAINST THE GUARANTOR UNDER THIS GUARANTY FOR
UP TO THE AMOUNT OF THE GUARANTEED OBLIGATIONS AND EXCEPT FOR CLAIMS IN RESPECT
OF THE CONFIDENTIALITY AGREEMENT SOLELY WITH RESPECT TO THE PARTIES THERETO. 
NOTHING SET FORTH IN THIS GUARANTY SHALL AFFECT OR BE CONSTRUED TO AFFECT ANY
LIABILITY OF PARENT OR ACQUISITION SUB TO THE COMPANY OR SHALL CONFER OR GIVE OR
SHALL BE CONSTRUED TO CONFER OR GIVE TO ANY PERSON OTHER THAN THE COMPANY ANY
RIGHTS OR REMEDIES AGAINST  THE GUARANTOR. THE GUARANTOR HEREBY COVENANTS AND
AGREES THAT IT SHALL NOT INSTITUTE, AND SHALL CAUSE ITS RESPECTIVE AFFILIATES
NOT TO INSTITUTE, ANY PROCEEDING ASSERTING THAT THIS GUARANTY IS ILLEGAL,
INVALID OR UNENFORCEABLE IN ACCORDANCE WITH ITS TERMS.  THE COMPANY ACKNOWLEDGES
THAT THE GUARANTOR IS AGREEING TO ENTER INTO THIS GUARANTY IN RELIANCE ON THE
PROVISIONS SET FORTH IN THIS SECTION 4, AND THE GUARANTOR ACKNOWLEDGES THAT THE
COMPANY IS AGREEING TO ENTER INTO THE MERGER AGREEMENT IN RELIANCE ON THIS
GUARANTY.  FOR ALL PURPOSES OF THIS GUARANTY, PURSUIT OF A CLAIM AGAINST A
PERSON BY THE COMPANY OR ANY OF ITS CONTROLLED AFFILIATES SHALL BE DEEMED A
PURSUIT OF A CLAIM BY THE COMPANY.  A PERSON SHALL BE DEEMED TO HAVE PURSUED A
CLAIM AGAINST ANOTHER PERSON IF SUCH FIRST PERSON BRINGS LEGAL ACTION AGAINST
SUCH OTHER PERSON, ADDS SUCH OTHER PERSON TO AN EXISTING LEGAL PROCEEDING, OR
OTHERWISE ASSERTS A LEGAL CLAIM OF ANY NATURE AGAINST SUCH OTHER PERSON.  THIS
SECTION 4 SHALL SURVIVE TERMINATION OF THIS GUARANTY.


 


5.             SUBROGATION.  UNLESS AND UNTIL ALL AMOUNTS PAYABLE BY THE
GUARANTOR UNDER THIS GUARANTY SHALL HAVE BEEN PAID IN FULL IN IMMEDIATELY
AVAILABLE FUNDS, (I) THE GUARANTOR HEREBY UNCONDITIONALLY WAIVES ANY RIGHTS THAT
IT MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST PARENT OR ACQUISITION SUB THAT
ARISE FROM THE EXISTENCE, PAYMENT, PERFORMANCE, OR ENFORCEMENT OF THE
GUARANTOR’S OBLIGATIONS UNDER OR IN RESPECT OF THIS GUARANTY OR ANY OTHER
AGREEMENT IN CONNECTION THEREWITH, INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF
SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION OR INDEMNIFICATION AND ANY
RIGHT TO PARTICIPATE IN ANY CLAIM OR REMEDY AGAINST PARENT OR ACQUISITION SUB
(INCLUDING ANY RIGHT THAT WOULD RESULT IN THE GUARANTOR BEING DEEMED A CREDITOR
OF PARENT OR ACQUISITION SUB PURSUANT TO THIS GUARANTY UNDER THE UNITED STATES
BANKRUPTCY CODE), WHETHER OR NOT SUCH CLAIM, REMEDY OR RIGHT ARISES IN EQUITY OR
UNDER CONTRACT, STATUTE OR COMMON LAW, INCLUDING, WITHOUT LIMITATION, THE RIGHT
TO TAKE OR RECEIVE FROM PARENT OR ACQUISITION SUB, DIRECTLY OR INDIRECTLY, IN
CASH OR OTHER PROPERTY OR BY SET-OFF OR IN ANY OTHER MANNER, PAYMENT OR SECURITY
ON ACCOUNT OF SUCH CLAIM, REMEDY OR RIGHT, AND (II) THE GUARANTOR SHALL NOT
EXERCISE ANY SUCH RIGHTS. IF ANY AMOUNT SHALL BE PAID TO THE GUARANTOR IN
VIOLATION OF THE IMMEDIATELY PRECEDING SENTENCE AT ANY TIME PRIOR TO THE PAYMENT
IN FULL IN IMMEDIATELY AVAILABLE FUNDS OF ALL AMOUNTS PAYABLE UNDER THIS
GUARANTY, SUCH AMOUNT SHALL BE RECEIVED AND HELD IN TRUST FOR THE BENEFIT OF THE
COMPANY, SHALL BE SEGREGATED FROM OTHER PROPERTY AND FUNDS OF THE GUARANTOR AND
SHALL FORTHWITH BE PROMPTLY PAID OR DELIVERED TO THE COMPANY IN THE SAME FORM AS
SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT OR ASSIGNMENT) TO BE CREDITED AND
APPLIED TO ALL AMOUNTS PAYABLE BY THE GUARANTOR UNDER THIS GUARANTY.


 


6.             CONTINUING GUARANTY.  THIS GUARANTY MAY NOT BE REVOKED OR
TERMINATED AND SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL THE INDEFEASIBLE
PAYMENT AND SATISFACTION IN FULL OF THE GUARANTEED OBLIGATIONS, SHALL BE BINDING
UPON THE GUARANTOR, ITS SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT
OF, AND BE ENFORCEABLE BY, THE COMPANY AND ITS RESPECTIVE SUCCESSORS,
TRANSFEREES AND ASSIGNS.  NOTWITHSTANDING THE

 

4

--------------------------------------------------------------------------------



 


FOREGOING, THIS GUARANTY SHALL TERMINATE AND THE GUARANTOR SHALL HAVE NO FURTHER
RIGHTS OR OBLIGATIONS UNDER THIS GUARANTY AS OF THE EARLIER OF (I) THE EFFECTIVE
TIME AND (II) THE END OF THREE (3) MONTHS FOLLOWING OF THE DATE ON WHICH THE
MERGER AGREEMENT IS TERMINATED IN ACCORDANCE WITH ITS TERMS, EXCEPT IN
CONNECTION WITH A CLAIM FOR PAYMENT OF ANY GUARANTEED OBLIGATION PRESENTED BY
THE COMPANY TO PARENT OR THE GUARANTOR DURING SUCH THREE-MONTH PERIOD. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THE COMPANY OR ANY OF ITS
CONTROLLED AFFILIATES ASSERTS IN ANY LITIGATION OR OTHER PROCEEDING THAT THE
PROVISIONS OF SECTION 1 HEREOF LIMITING THE GUARANTOR’S LIABILITY TO THE PARENT
TERMINATION FEE OR THE PROVISIONS OF SECTION 4 HEREOF OR THIS SECTION 6 ARE
ILLEGAL, INVALID OR UNENFORCEABLE IN WHOLE OR IN PART, OR ASSERTING ANY THEORY
OF LIABILITY AGAINST ANY AFFILIATE OR, OTHER THAN ITS RIGHT TO RECOVER FROM THE
GUARANTOR FOR UP TO THE AMOUNT OF THE GUARANTEED OBLIGATIONS (SUBJECT TO
LIMITATIONS DESCRIBED HEREIN), THE GUARANTOR OR PARENT,  THEN (I) THE
OBLIGATIONS OF THE GUARANTOR UNDER THIS GUARANTY SHALL TERMINATE AB INITIO AND
BE NULL AND VOID, AND (II) NEITHER THE GUARANTOR NOR ANY AFFILIATE SHALL HAVE
ANY LIABILITY TO THE COMPANY WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY
THE MERGER AGREEMENT OR UNDER THIS GUARANTY; PROVIDED, THAT THE FOREGOING SHALL
NOT AFFECT THE RIGHT OF THE COMPANY TO ASSERT ANY CLAIM UNDER THE
CONFIDENTIALITY AGREEMENT AGAINST THE OTHER PARTIES THERETO.


 


7.             ENTIRE AGREEMENT; THIRD PARTY BENEFICIARIES.  THIS GUARANTY,
TOGETHER WITH THE MERGER AGREEMENT AND THE SUPPORT AGREEMENTS, CONSTITUTES THE
ENTIRE AGREEMENT WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY
AND ALL PRIOR DISCUSSIONS, NEGOTIATIONS, PROPOSALS, UNDERTAKINGS, UNDERSTANDINGS
AND AGREEMENTS, WHETHER WRITTEN OR ORAL, AMONG PARENT, ACQUISITION SUB AND THE
GUARANTOR OR ANY OF THEIR AFFILIATES ON THE ONE HAND, AND THE COMPANY OR ANY OF
ITS AFFILIATES ON THE OTHER HAND.  THIS GUARANTY IS NOT INTENDED TO AND SHALL
NOT CONFER UPON ANY PERSON OTHER THAN THE PARTIES HERETO AND THE AFFILIATES OF
GUARANTOR, AS PROVIDED IN SECTION 4, ANY RIGHTS OR REMEDIES HEREUNDER.


 


8.             AMENDMENTS AND WAIVERS.  NO AMENDMENT OR WAIVER OF ANY PROVISION
OF THIS GUARANTY WILL BE VALID AND BINDING UNLESS IT IS IN WRITING AND SIGNED,
IN THE CASE OF AN AMENDMENT, BY THE GUARANTOR AND THE COMPANY, OR IN THE CASE OF
WAIVER, BY THE PARTY AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE.  NO WAIVER BY
ANY PARTY OF ANY BREACH OR VIOLATION OF, OR DEFAULT UNDER, THIS GUARANTY,
WHETHER INTENTIONAL OR NOT, WILL BE DEEMED TO EXTEND TO ANY PRIOR OR SUBSEQUENT
BREACH, VIOLATION OR DEFAULT HEREUNDER OR AFFECT IN ANY WAY ANY RIGHTS ARISING
BY VIRTUE OF ANY PRIOR OR SUBSEQUENT SUCH OCCURRENCE.  NO DELAY OR OMISSION ON
THE PART OF ANY PARTY IN EXERCISING ANY RIGHT, POWER OR REMEDY UNDER THIS
GUARANTY WILL OPERATE AS A WAIVER THEREOF.  THE COMPANY SHALL NOT HAVE ANY
OBLIGATION TO PROCEED AT ANY TIME OR IN ANY MANNER AGAINST, OR EXHAUST ANY OR
ALL OF THE COMPANY’S RIGHTS AGAINST, PARENT OR ANY OTHER PERSON NOW OR HEREAFTER
LIABLE FOR ANY GUARANTEED OBLIGATIONS OR INTERESTED IN THE TRANSACTIONS
CONTEMPLATED BY THE MERGER AGREEMENT PRIOR TO PROCEEDING AGAINST THE GUARANTOR
HEREUNDER.


 


9.             COUNTERPARTS.  THIS GUARANTY MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS GUARANTY WILL BECOME
EFFECTIVE WHEN DULY EXECUTED BY EACH PARTY HERETO.

 

5

--------------------------------------------------------------------------------



 


10.           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, CLAIMS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE DELIVERED, GIVEN OR OTHERWISE
PROVIDED UNDER THIS GUARANTY MUST BE IN WRITING AND MUST BE DELIVERED, GIVEN OR
OTHERWISE PROVIDED:


 


(A)           BY HAND (IN WHICH CASE, IT WILL BE EFFECTIVE UPON DELIVERY);


 


(B)           BY FACSIMILE (IN WHICH CASE, IT WILL BE EFFECTIVE UPON RECEIPT OF
CONFIRMATION OF GOOD TRANSMISSION); OR


 


(C)           BY OVERNIGHT DELIVERY BY A NATIONALLY RECOGNIZED COURIER SERVICE
(IN WHICH CASE, IT WILL BE EFFECTIVE ON THE NEXT BUSINESS DAY AFTER BEING
DEPOSITED WITH SUCH COURIER SERVICE);


 

in each case, to the address (or facsimile number) listed below (or to such
other address or facsimile number as a party may designate by notice to the
other parties):

 

if to the Guarantor, to it at:

 

GTCR Fund IX/A, L.P.
c/o GTCR Golder Rauner, LLC
300 N. LaSalle Street
Suite 5600
Chicago, Illinois 60654

Phone:

(312) 382-2200

Fax:

(312) 382-2201

E-mail:

ddonnini@GTCR.COM

Attention:

David A. Donnini

 

with a copy to:

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022

Phone:

(212) 906-1200

Fax:

(212) 751-4864

E-mail:

ted.sonnenschein@lw.com
adel.aslanifar@lw.com

Attention:

Edward Sonnenschein
M. Adel Aslani-Far

 

if to the Company, to it at:

 

Protection One, Inc.
1035 N. Third Street, Suite 101
Lawrence, Kansas 66044

Attention:

General Counsel

Fax:

(877) 326-9360

 

6

--------------------------------------------------------------------------------


 

with a copy to:

 

Kirkland & Ellis LLP
300 N. LaSalle Street
Chicago, Illinois  60654

Attention:

R. Scott Falk, P.C.

 

Roger D. Rhoten

Fax:

(312) 862-2200

 


11.           GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL.


 


(A)           THIS GUARANTY SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS
SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW
OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF.  THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE PERSONAL JURISDICTION OF
THE COURTS OF THE STATE OF DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA LOCATED IN THE STATE OF DELAWARE SOLELY IN RESPECT OF THE
INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS GUARANTY AND OF THE
DOCUMENTS REFERRED TO IN THIS GUARANTY, AND IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN
ANY ACTION, SUIT OR PROCEEDING FOR THE INTERPRETATION OR ENFORCEMENT HEREOF OR
OF ANY SUCH DOCUMENT, THAT IT IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT
OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT
THE VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS GUARANTY OR ANY SUCH
DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES HERETO
IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION OR PROCEEDING
SHALL BE HEARD AND DETERMINED IN SUCH A DELAWARE STATE OR FEDERAL COURT.  THE
PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER THE PERSON
OF SUCH PARTIES AND, TO THE EXTENT PERMITTED BY LAW, OVER THE SUBJECT MATTER OF
SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION
WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 10 OR IN
SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT
SERVICE THEREOF.  GUARANTOR SHALL PAY ALL COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES) INCURRED OR PAID BY THE COMPANY IN THE SUCCESSFUL
ENFORCEMENT OF THIS GUARANTY.


 


(B)           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS GUARANTY IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY,
OR THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR

 

7

--------------------------------------------------------------------------------



 


ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.


 


12.           REPRESENTATIONS AND WARRANTIES.  THE GUARANTOR HEREBY REPRESENTS
AND WARRANTS TO THE COMPANY THAT (A) IT HAS ALL POWER AND AUTHORITY TO EXECUTE,
DELIVER AND PERFORM THIS GUARANTY; (B) THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS GUARANTY BY THE GUARANTOR HAS BEEN DULY AND VALIDLY AUTHORIZED AND
APPROVED BY ALL NECESSARY LIMITED LIABILITY COMPANY ACTION, AND NO OTHER
PROCEEDINGS OR ACTIONS ON THE PART OF THE GUARANTOR ARE NECESSARY THEREFOR;
(C) THIS GUARANTY HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY IT AND
CONSTITUTES A VALID AND LEGALLY BINDING OBLIGATION OF IT, ENFORCEABLE AGAINST
THE GUARANTOR IN ACCORDANCE WITH ITS TERMS; (D) THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE GUARANTOR OF THIS GUARANTY DO NOT AND WILL NOT (I) VIOLATE
THE ORGANIZATIONAL DOCUMENTS OF THE GUARANTOR, (II) VIOLATE ANY APPLICABLE LAW
OR JUDGMENT OR (III) RESULT IN ANY VIOLATION OF, OR DEFAULT (WITH OR WITHOUT
NOTICE OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE RISE TO A RIGHT OF TERMINATION,
CANCELLATION OR ACCELERATION OF ANY OBLIGATION OR TO THE LOSS OF ANY BENEFIT
UNDER, ANY CONTRACT TO WHICH THE GUARANTOR IS A PARTY, AND (E) THE GUARANTOR HAS
THE FINANCIAL CAPACITY TO PAY AND PERFORM ITS OBLIGATIONS UNDER THIS GUARANTY,
AND ALL FUNDS NECESSARY FOR THE GUARANTOR TO FULFILL ITS GUARANTEED OBLIGATIONS
UNDER THIS GUARANTY SHALL BE AVAILABLE TO THE GUARANTOR FOR SO LONG AS THIS
GUARANTY SHALL REMAIN IN EFFECT IN ACCORDANCE WITH SECTION 6 HEREOF.


 


13.           NO ASSIGNMENT.  NEITHER THE GUARANTOR NOR THE COMPANY MAY ASSIGN
ITS RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER TO ANY OTHER PERSON (EXCEPT BY
OPERATION OF LAW) WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY (IN THE CASE
OF AN ASSIGNMENT BY THE GUARANTOR) OR THE GUARANTOR (IN THE CASE OF AN
ASSIGNMENT BY THE COMPANY).


 


14.           SEVERABILITY.  ANY TERM OR PROVISION OF THIS GUARANTY THAT IS
INVALID OR UNENFORCEABLE IN ANY SITUATION IN ANY JURISDICTION WILL NOT AFFECT
THE VALIDITY OR ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS HEREOF OR
THE VALIDITY OR ENFORCEABILITY OF THE OFFENDING TERM OR PROVISION IN ANY OTHER
SITUATION OR IN ANY OTHER JURISDICTION; PROVIDED, HOWEVER, THAT THIS GUARANTY
MAY NOT BE ENFORCED WITHOUT GIVING EFFECT TO THE PROVISIONS OF SECTION 4 HEREOF
OR THE LIMITATION OF THE AMOUNT OF THE GUARANTY.  NO PARTY SHALL ASSERT, AND
EACH PARTY SHALL CAUSE ITS RESPECTIVE AFFILIATES NOT TO ASSERT, THAT THIS
GUARANTY OR ANY PART HEREOF IS INVALID, ILLEGAL OR UNENFORCEABLE.


 


15.           HEADINGS.  THE HEADINGS CONTAINED IN THIS GUARANTY ARE FOR
CONVENIENCE PURPOSES ONLY AND WILL NOT IN ANY WAY AFFECT THE MEANING OR
INTERPRETATION HEREOF.


 

*              *              *              *              *

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty as
of the date first written above.

 

 

GTCR FUND IX/A, L.P.

 

 

 

By GTCR Partners IX, L.P., its general partner

 

 

 

By GTCR Golder Rauner II, LLC, its general partner

 

 

 

By:

/s/ David A. Donnini

 

 

Name: David A. Donnini

 

 

Title: President

 

 

 

 

 

 

 

PROTECTION ONE, INC.

 

 

 

 

 

By:

/s/ Richard Ginsburg

 

 

Name: Richard Ginsburg

 

 

Title: President and Chief Executive Officer

 

9

--------------------------------------------------------------------------------